Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2017/024740 (filed 07/05/17), which application claims priority to JP 2016-139727 (filed 07/14/16).
	The Preliminary Amendment filed 01/11/19 is entered.
	Claims 1-14 are pending.
	The Drawings filed 01/11/19 are approved by the examiner.
	The IDS statements filed 01/23/19, 03/06/19, 02/05/20 and 12/03/20 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor 
	Applicant’s election without traverse of Group I (claims 1-3, 11-14) in the Reply filed 03/05/21 is acknowledged.
	The instant claims are accorded a priority date of 07/14/16.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,673,070. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘070 are drawn to positive active materials (and electrodes/batteries containing such) having a gamma-NaFeO2-type structure containing Li, (Mn and Ni) or (Mn, Ni, Co).  The issued claims recite identical values for the instantly claimed 003/104 diffraction peak ratio (i.e. 0.72 or less), and overlapping ranges for each of pore volume, Mn/Me, and Co/Me ratio (claims 1, 5, 6 of US ‘070).  Selection of the instant values for each of the above recited properties would have been obvious in view of the overlapping ranges specified in the issued claims.
	Claims 1-3, 11-14 are allowable over the prior art.
	JP 2014-049239 discloses (Abstract):

    PNG
    media_image1.png
    640
    1574
    media_image1.png
    Greyscale

	The reference teaches R3-m phase (0024), and Co/Me ratio of 0.05-0.3 (0027).  However, the reference does not fairly suggest the instant pore volume of 0.50 mm3/g or less, nor does the reference teach the claimed XRD pattern ratio.  Additionally, applicant has demonstrated by direct comparative example that the claimed combination of properties results in superior/unexpected results (e.g. 0.1C capacity) as compared to compositions outside the scope of the instant claims.  See, for example instant Table 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 9, 2021